Title: From John Adams to François Adriaan Van der Kemp, 20 May 1819
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy May 20th 1819

I see by your favour of May 10th that we must all grow Old—but you have not yet experienced one tenth part of the Infirmitys of Old Age—I am very glad your Physician promises you, that all will be well
In your Researches do you find any Evidence of Persecutions of Quakers Anabaptists Witches or any–other Sectary’s amongst your Primitive Dutch Settle’rs in New–york—or amongst the cortier inhabitants of Virginia—Poor New England has been Celebrated through the World for her Persecuting Spirit, but I suspect from what I have accidentally learned here, and there, that Virginia was deeper in the Mire Sunk in that dirt, than she was in that Mire, and that the Dutch in Manhattan were not quite Imaculate—
In your Researches in Italian Literature have you found Simondis Literature of the South of Europe, in four Volumes, which I have read with as much interest as any–thing I have seen this twenty years—the Horrours of Bigotry and persecution especially in Spain are painted in Stronger Colours than I ever beheld.—
I hope for a Visit from my Son and Daughter—I wait for my Summons with Resignation—you may rest assured that you will never be forgotten—tho I have lost my dearest Friend who frequently reminded me of you—and who never forgot you—
I am Sir with unabated Esteem and / affection your Friend

John Adams